DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed specific species of polyalkylene glycol derivative and crosslinking agent.  The instant claims requires a specific formula for both of the claimed components, which are not taught by the closest prior art of record.  Bentley et al. teaches a hydrogel (Abstract) prepared by crosslinking a polyethylene glycol having N-hydroxysuccinimide moieties/chemically reactive functional groups bonded to a hydrolytically unstable group (4:52-5:13; 9:63-10:10) and a crosslinking agent that is preferably a polyethylene glycol having two or more amine groups (4:52-62).  Bentley et al. teaches the functionalized polyethylene glycol as having a pentaerythritol core/P1 is r3 (10:46-67) and teaches the polyethylene glycol chain as having a molecular weight of 2,000 to 80,000/n is 32-1290 (7:34-36).  Bentley et al. does not teach the claimed crosslinking agent having a pentaerythritol core, and does not provide a teaching that would have led a person having ordinary skill in the art to the specific crosslinking agent claimed.

    PNG
    media_image1.png
    281
    291
    media_image1.png
    Greyscale
.  Won et al. does not teach the claimed functional groups for X1 and X2, and there is no suggestion in the art to modify the functional groups to arrive at the claimed structures.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIAM J HEINCER/
Primary Examiner, Art Unit 1767